     Case 3:19-cr-03630-CAB Document 115 Filed 10/15/20 PageID.290 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,  )         Case No.: 19CR3630-CAB
11                              )
                      Plaintiff,)         FINDINGS AND RECOMMENDATION
12                                        OF THE MAGISTRATE JUDGE
                                )
     v.                                   UPON A PLEA OF GUILTY
13                              )
     CANDICE HARRINGTON,        )
14
                                )
15                              )
                      Defendant.)
16
17
         Upon Defendant’s request to enter a guilty plea to
18
     Count ONE of the INDICTMENT pursuant to Rule 11 of the
19
     Federal Rules of Criminal Procedure, this matter was
20
     referred to the Magistrate Judge by the District Judge,
21
     with the consents of the Defendant, counsel for the
22
     Defendant, and counsel for the United States.
23
         Thereafter, the matter came on for a hearing on
24
     Defendant’s guilty plea, in full compliance with Rule
25
     11, Federal Rules of Criminal Procedure, before the
26
     Magistrate Judge, in open court and on the record.
27
28

                                                                   19CR3630-CAB
     Case 3:19-cr-03630-CAB Document 115 Filed 10/15/20 PageID.291 Page 2 of 5




 1       In consideration of that hearing and the allocution
 2   made by the Defendant under oath on the record and in
 3   the presence of counsel, and the remarks of the
 4   Assistant United States Attorney,
 5       I make the following FINDINGS - that the Defendant
 6   understands:
 7
         1.    The government’s right, in a prosecution for
 8
               perjury or false statement, to use against the
 9
               defendant any statement that the defendant
10
11             gives under oath;
12       2.    The right to persist in a plea of “not guilty”;
13       3.    The right to a speedy and public trial;
14
         4.    The right to trial by jury, or the ability to
15
               waive that right and have a judge try the case
16
               without a jury;
17
18       5.    The right to be represented by counsel-and if
19             necessary to have the court appoint counsel-at
20             trial and at every other stage of the
21
               proceeding;
22
         6.    The right at trial to confront and cross-
23
               examine adverse witnesses, to be protected from
24
25             compelled self-incrimination, to testify and
26             present evidence, and to compel the attendance
27             of witnesses;
28

                                                                   19CR3630-CAB
     Case 3:19-cr-03630-CAB Document 115 Filed 10/15/20 PageID.292 Page 3 of 5




 1       7.    The defendant’s waiver of these trial rights if
 2             the court accepts a guilty plea or nolo
 3
               contendere;
 4
         8.    The nature of each charge to which the
 5
               defendant is pleading;
 6
 7       9.    Any maximum possible penalty, including
 8             imprisonment, fine, and term of supervised
 9             release;
10
         10. Any applicable mandatory minimum penalty;
11
         11. Any applicable forfeiture;
12
         12. The court’s authority to order restitution;
13
14       13. The court’s obligation to impose a special
15             assessment;
16       14. In determining a sentence, the court’s
17
               obligation to calculate the applicable
18
               sentencing guideline range and to consider that
19
               range, possible departures under the Sentencing
20
21             Guidelines, and other sentencing factors under
22             18 U.S.C § 3553(a);
23       15. The term of any plea agreement and any
24
               provision in that agreement that waives the
25
               right to appeal or to collaterally attack the
26
               conviction and sentence; and
27
28

                                                                   19CR3630-CAB
      Case 3:19-cr-03630-CAB Document 115 Filed 10/15/20 PageID.293 Page 4 of 5




 1        16. That, if convicted, a defendant who is not a
 2              United States citizen may be removed from the
 3
                United States, denied citizenship, and denied
 4
                admission to the United States in the future.
 5
     I further find that:
 6
 7        17. The defendant is competent to enter a plea;
 8        18. The defendant’s guilty plea is made knowingly
 9
                and voluntarily, and did not result from force,
10
                threats or promises (other than those made in a
11
                plea agreement); and
12
13        19. There is a factual basis for Defendant’s plea.
14        I therefore RECOMMEND that the District Judge
15   accept the Defendant’s guilty plea to Count ONE of the
16
     INDICTMENT.
17
          The sentencing hearing will be before United States
18
     District Judge Cathy Ann Bencivengo, on 12/18/2020 at
19
20   9:00AM. The court excludes time from 10/15/2020 through
21   12/18/2020       pursuant to 18 USC § 3161(h)(1)(G) on the
22   ground that the District Judge will be considering the
23
     proposed plea agreement.
24
          Objections to these Findings and Recommendations
25
     are waived by the parties if not made within 14 days of
26
27   this order. If the parties waive the preparation of the
28

                                                                    19CR3630-CAB
     Case 3:19-cr-03630-CAB Document 115 Filed 10/15/20 PageID.294 Page 5 of 5




 1   Presentence Report, objections are due within three
 2   days of this order.
 3
 4
     Dated: 10/15/2020
 5
                                     Hon. Mitchell D. Dembin
 6
                                     United States Magistrate
 7                                   Judge
 8
 9
10   Copies to:
     Judge Cathy Ann Bencivengo
11
     Assistant United States Attorney
12   Counsel for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                   19CR3630-CAB
